Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 11, 18-19, 24-25, 27-56 have been cancelled. Application’s election of Group I, Claims 1-10 and 12-14, drawn to a manufacturing process for leaching a material with metal value, in the reply filed on 3/17/2022 is acknowledged without traverse. Claims 15-17,20-23, 26, and 57 are withdrawn from consideration as non-elected claims, Claims 1-10 and 12-14 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the size reduction step includes a plurality of size reduction steps”, and the claim also recites “the size reduction step including a jaw crushing step” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Proper amendment is necessary.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 depends on claim 1 and claim 4 recites the limitation "ferrous metal" in line 2. There is insufficient antecedent basis for this limitation in the claim. Proper amendment is necessary.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, The term “which can readily…” in claim 5 is a not a positive limitation which renders the claim indefinite, which does not add patentable with for the instant claim.  Proper amendment is necessary.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 depends on claim 1 and claim 13 recites the limitation "gas generating components". There is insufficient antecedent basis for this limitation in the claim. Proper amendment is necessary.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 depends on claim 1 and claim 14 recites the limitation "Al  and/or Al containing components " and “salt containing components” in line 2. There is insufficient antecedent basis for this limitation in the claim. Proper amendment is necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peel et al (WO 2015056033 A1, with international publication date 04/23/2015, listed in IDS filed on 5/17/2019, corresponding to US-PG-pub 2016/0265083 A1 and updated as US 10577675 B2, thereafter PG’083).
Regarding claim 1, PG’083 teaches a manufacturing process for processing a material and the material being the upper layer from a metal melting process, the material containing one or more salts, the material containing one or more metals (Abstract and claims of PG’083). PG’083 teaches 1) size reduction step (claim 7 and par.[0040], [0072], [0115], and [0128]-[0129] of PG’083); 2) separation step (par.[0056]-[0057], [0072]-[0073], [0078], [0086], [0115], and [0133] of PG’083) including density based separating process; and 3) feeding the material to a leaching step (Abstract, claims, and examples of PG’083), which reads on al, the essential process steps as claimed in the instant claim. Therefore, claim 1 is anticipated by PG’083.
Regarding claims 2 and 6, PG’083 specify that the size reduction step may include a plurality of size reduction steps.  The size reduction step may include a crushing step. The size reduction step may include a grinding step. The size reduction step may include one or more sizing steps (par.[0072] of PG’083), which reads on the claimed limitations in the instant claims.
Regarding claim 3, PG’083 specify applying rolling process for the size control (par.[0153]-[0154] of PG’083).
Regarding claims 4-5 and 7-10, PG’083 specify: “the method may include a ferrous and non-ferrous metal separation step. The separation may be made by an eddy current separator. The method may include a metal and non-metal separation step. The separation may be made by an eddy current separator and/or vibrating table and/or compressed air separator. Aluminum extracted by one or both of these separations may be returned to the furnace.” (par.[0073] of PG’083), which reads on the limitations as claimed in the instant claims.
Regarding claim 12, PG’083 specify that: “One or more subsequent separations of solids from gas may be provided for the gas outlet stream, for instance using bag filters and/or cyclone separators. The gas outlet stream, preferably after solids separation, may be used to agitate and/or heat in one or more of the method steps, particularly in the drying step or spray drying step.” (par.[0086] and [0147] of PG’083).
Regarding claim 13, PG’083 specify material removing including gas generating components (par.[0050], [0064], [0086], and [0110] of PG’083).
Regarding claim 14, PG’083 teaches that: “processing may be processing to separate one or more salts from one or more metals. For instance sodium chloride and/or sodium chlorate and/or potassium chloride and/or potassium chlorate may be separated, particularly from aluminum and/or ferrous metals.” (par.[0056]-[0059] and cl.12 of PG’083).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’083 in view of Hukki et al (US 3,064,808, thereafter US’806).
Regarding claims 4-5, PG’083 specify including a ferrous and non-ferrous metal separation step. (par.[0073] of PG’083). PG’083 does not specify output as a flat bed of material as recited in the instant claims. However, applying flat bed in size separating process for iron ore is well-known technique as demonstrated by US’806. US’806 teaches process for wet sizing of solid materials (Title and claims of US’806). US’806 teaches applying flat bed for classifying sands of an iron ore weight (Col.2, lns.61-65 of US’806). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply an output as a flat bed of material as demonstrated by US’806 in the process of PG’083 since both US’806 and PG’083 teaches the same material separating process and US’806 specify this method is suitable for iron ore (Col.2, lns.61-65 of US’806).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734